DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the RCE filed on 1/7/2022.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.
 Status of the Claims
Claims 4, 5, 10-13 have been amended. Claims 1, 3-13, 15 and 16 are pending.
Response to Arguments
Essentially, Applicant argument cited references-alone or in any combination-do not teach or suggest "allocating a plurality of channel state information reference signal resource elements of a transmission time interval to a port of a user equipment (UE) such that a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to- one," as recited in previously-presented independent claim 1.
To that end, Applicant submits that ¶¶ [0207] and [0208] of Noh do not teach or suggest a ratio of 2:1.
The Examiner respectfully disagrees. The claim requires 
Noh teaches that as discussed in the rejection)
	- a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to- one, (Noh teaches that as discussed in the rejection); in particular, the limitation requires a ratio that is more than one-to-one between the allocated channel state information reference signal resource elements and the port of a user equipment (UE). Remark, in the previous response the Examiner clearly shown CSI-RS to ports mapping. 
Applicant’s remark to that end, see pages 2-4 construing the cited portion as a teaching of the one-to-one mapping is overly exaggerated.  
[0207] is reproduced entirely below and the key part underlined and discussed further as in the previous rejection:
[0207] As described above, in the case of using CDM-2 for CSI-RS transmission, two REs are used for one CSI-RS port transmission. Accordingly, 12-port CSI-RS transmission and 16-port CSI-RS transmission require power boosting of 10 log.sub.1012/2=7.78 dB and 10 log.sub.1016/2=9 dB, respectively.

Noh’s fig. 12 shows a plurality of resource elements (REs) (also referred to as frequency-time position). While 168 REs/ frequency-time positions are shown in the illustrated structure, CSI-RS can be transmitted at some of the positions marked by A, B, C, D, E, F, G, H, I, and J (channel state information reference signal resource elements). 
teaching a ratio of 2:1; for instance, two REs are used for one CSI-RS port (a teaching that “a ratio of the channel state information reference signal resource elements and a number of ports of the UE is greater than one-to-one”). In another ([0208]), four REs are used for one CSI-RS port transmission. The cited fig. 20 discloses 8 REs (two CDMs groups 2000 and 2010 composed of two REs, and two CDMs groups 2020 and 2030 composed of two REs) to 4 ports (X, X+1, Y, and Y+1), as discussed in [0230]-[0231], (please read “2030” in lieu of “2040”). 
Therefore, the Examiner submits that Applicant’s argument is responded to.

Independent claim 10
The above discussed argument pertaining to claim 1 is also valid for independent claim 10 for reciting similar limitations.

Dependent claim 9
With regard to claim 9 Applicant argues essentially that no portion of Noh appears to consider allocating CSI-RS REs to the UE based on an identified channel condition. Instead, Noh discusses a number of information streams being limited at the UE based on channel condition. Therefore, Noh fails to teach of suggest "identifying a channel condition of a communication link with the UE, wherein allocating the plurality of channel state information 
The Examiner respectfully disagrees and state that [0165] that for, --- the UE to measure the channel condition and interferences accurately based on multiple reference signals and transmit the channel status information generated based on the measurement result to the eNB efficiently. See also [0184] that  the eNB transmits reference signals to the UE for DL channel state measurement, and the terminal measure the channel state between the eNB and the terminal based on the CRS or CSI-RS transmitted by the eNB. The channel state is measured in consideration of a few factors which, in this embodiment, includes interference amount in DL. The interference amount in DL includes interference signals caused by the antennas of the neighboring eNBs and thermal noise and is used as important information for determining DL channel condition.
Thus, clearly, the cited paragraphs disclose channel state information (CSI-RS REs) allocation /transmission to the UE based on an identified channel condition/measurement.
Applicant’s arguments are all addressed. The rejection is thus maintained. 

Interview
Applicant’s arguments have all been carefully reviewed. Applicant is invited to discuss possible amendment upon reception of the office action to expedite application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. 2021/0127360 to Noh et al. hereinafter Noh in view of Moon et al. US 2013/0194931 A1 hereinafter Moon.
Regarding claim 11. Noh discloses A method for wireless communication, comprising:  
[0155]; resource allocation to user equipment by a base station (BS); for instance, fig. 20 shows a ratio of two to one (that 8REs to 4 ports); see also [0230]-[0232];
5transmitting, to the UE, an indication of the plurality of channel state information reference signal resource elements allocated 6to the port of the UE, [0232]; eNB notifies the UE with indicator indication the plurality of REs (CSI-RS REs).
Noh does not explicitly disclose 7transmitting at least one channel state information reference signal to the UE during the transmission time interval, as required.
	Moon discloses transmitting at least one channel state information reference signal to the UE during the transmission time interval, [0285], [0286] and Fig. 17; at least one CSI-RS RE is transmitted to the EU.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.
Regarding claim 13. Noh as modified with Moon discloses, wherein allocating the channel state information reference signal resource elements to the UE 2comprises:  3allocating at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements to the port 4of the UE in different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot 0 of the downlink subframe/TTI. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 14. Noh as modified with Moon discloses, wherein allocating the channel state information reference signal resource elements to the UE 2comprises:  3allocating at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements to the port 4of the UE in different radio frequency spectrum bands of the transmission time interval within a same resource 5block, Fig. 17: CSI-RS REs (RE(5, 9), RE(5, 8)) configured for UE-e within PRB pair 1 represented by twelve subcarriers/frequency spectrum bands (number 0 to number 11) on a frequency axis, of the downlink subframe/TTI. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 15. Noh as modified with Moon discloses, wherein allocating the channel state information reference signal resource elements to the UE 2comprises:  3allocating the at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements to the port 4of the UE in different symbols of the transmission time interval, Fig. 17: CSI-RS REs (RE(5, 9), RE(5, 8)) configured for UE-e within PRB pair 1 represented by twelve subcarriers/frequency spectrum bands (number 0 to number 11) on a frequency axis, of the downlink subframe/TTI. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 6. Noh discloses 2identifying that the UE is configured with ultra-reliable low-latency 3communications information, wherein allocating the plurality of channel state information reference signal resource elements to 4the port of the UE is based at least in part on identifying that the UE is configured with 5 the ultra-reliable low- latency communications information, [0348]; ultra-reliable and low-latency communications (URLLC); allocation , [0155]; resource allocation to user equipment by a base station (BS) (resource is channel state information reference signal resource elements.

Regarding claim 17. Noh discloses, further comprising:  2determining the channel state information reference signal resource elements in the transmission time interval based at least in part on a 3preconfigured mapping, wherein allocating the channel state information reference signal resource elements to the UE is based at least in part 4on determining the channel state information reference signal resource elements in the transmission time interval, see fig. 20

Regarding claim 18. Noh as modified with Moon discloses, further comprising: 2identifying a channel estimation accuracy for a communication with the UE, 3wherein allocating the plurality of channel state information reference signal resource elements to the port of the UE is based at least in part 4on identifying the channel estimation accuracy, [0314]; the terminal may perform channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports so CSI measurement accuracy may be improved. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 19. Noh discloses, further comprising:  2identifying a channel condition of a communication link with the UE, wherein 3allocating the plurality of channel state information reference signal resource elements to the port of the UE is based at least in part on 4identifying the channel condition, [0164], [0184]; Typically, the number of information streams that one UE can receive is determined according to the number of receive antennas of the UE and the channel condition. See also [0165] that for, --- the UE to measure the channel condition and interferences accurately based on multiple reference signals and transmit the channel status information generated based on the measurement result to the eNB efficiently. See also [0184] that  the eNB transmits reference signals to the UE for DL channel state measurement, and the terminal measure the channel state between the eNB and the terminal based on the CRS or CSI-RS transmitted by the eNB.

Regarding claim 110. Noh discloses A method for wireless communication, comprising:  
2identifying, by a user equipment, an allocation of a plurality of channel 3state information reference signal resource elements of a transmission time 4interval to a port of the UE, wherein a ratio of channel state information reference signal resource elements in the [0155]; resource allocation to user equipment by a base station (BS); for instance, fig. 20 shows a ratio of two to one (that 8REs to 4 ports); see also [0230]-[0232].
Noh does not explicitly disclose 
5performing a channel estimation using the plurality of channel state information reference signal resource elements allocated 6to the port of the UE based at least in part on identifying the allocation of the plurality channel state information reference signal resource elements to the port of the UE, and  
8transmitting a channel state information channel state information reference signal resource elements report to a base station based at 9least in part on performing the channel estimation.
Moon discloses 5performing a channel estimation using the plurality of channel state information reference signal resource elements allocated 6to the port of the UE based at least in part on identifying the allocation of the plurality channel state information reference signal resource elements to the port of the UE, [0096]; [0115]; ; CSI process includes resource configuring information on a CSI-reference signal (RS) for channel estimation: [0314]: a terminal estimates a channel not for the physical antenna element but for each antenna port, and measures and reports channel state information (CSI) based upon it; and  
8transmitting a channel state information channel state information reference signal resource elements report to a base station based at 9least in part on performing the channel estimation, [0325]: terminal performs a CSI measurement and report based on the channel information acquired for the CSI-RS antenna ports.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 111. Noh as modified with Moon discloses, further comprising:  2identifying that at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements 3allocated to the port of the UE are in different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot 0 of the downlink subframe/TTI wherein performing the 4channel estimation is based at least in part on identifying that the at least two channel state information reference signal resource elements are 5in the different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot 0 of the downlink subframe/TTI and [0315] channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 112. Noh as modified with Moon discloses, further comprising:  2identifying that at least two channel state information reference signal resource elements of the plurality of channel state information reference signal resource elements 3allocated to the port of the UE Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot O of the downlink subframe/TTI and [0315] channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.
  
Regarding claim 113. Noh as modified with Moon discloses, further comprising:  2identifying that the at least two CSI-RS REs allocated to the port of the UE are 3in different symbols of the transmission time interval, wherein performing the channel estimation is based at least 4in part on identifying that the at least two channel state information reference signal resource elements are in different symbols of the transmission time interval, Fig. 17: CSI-RS REs configured for UE-e: RE(5, 9), RE(6, 9) respectively in symbol 5 and symbol 6 or slot O of the downlink subframe/TTI and [0315] channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 115. Noh as modified with Moon discloses, further comprising:  2receiving an indication from the base station of the plurality of channel state information reference signal resource elements  3allocated to the port of the UE, wherein identifying the allocation of the plurality of channel state information reference signal resource elements to the port of the UE is based at least in part on receiving the indication, [0286]; transmission of parameter shift (this can be 0 or 1): the configuration that is been used is the indication; [0286] is saying that the base station transmits the parameter to the UE; the parameter can be PRB shift is the indication. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Regarding claim 116. Noh as modified with Moon discloses, further comprising:  2receiving at least one channel state reference signal from the base station during the transmission time interval, wherein 3performing the channel estimation is based at least in part on receiving the at least one channel state reference signal, [0314]; the terminal may perform channel estimation for a frequency domain of the entire PRB pairs in the system frequency range for the respective CSI-RS antenna ports so CSI measurement accuracy may be improved. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Noh with Moon for base station to notify the terminal for the purpose of estimating channels, see abstract and summary.

Conclusion
                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414